Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to applicant’s communication filed on 04/30/21. Claims 1-20 are pending in this application.
Information Disclosure Statement
The Information Disclosure Statement filed on 04/30/21 has been received and is being considered. 
Claim Rejections Under 35 U.S.C. §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. §102 as being unpatentable over Kwon (US 20210304803 A1), filed 2020-03-31.
Regarding claim 1, Kwon discloses a method of manufacturing a semiconductor device, the method comprising: forming a lower structure that includes a substrate and conductive lines on the substrate (see fig 2b disclosing conductive lines and substrate), within a chip region and an edge region of the lower structure (see fig 1, with central devices and peripheral regions); forming data storage structures on the chip region of the lower structure (see fig 8 and para [0103] disclosing memory); forming dummy structures on the edge region of the lower structure (see fig 4 disclosing 103d/104d); forming an interlayer insulating layer covering the data storage structures and the dummy structures on the lower structure (see 109, 107, 105), the interlayer insulating layer including high step portions and low step portions, an upper end of the low step portions being lower than an upper end of the high step portions (see 109 higher than 107, higher than 105); and planarizing the interlayer insulating layer ( (see fig 5, and i.e. paras [0062] and [0063] disclosing planarization)), wherein on the chip region, the lower structure includes a core region having a grid pattern (see fig 1 disclosing grid (core being active memory cells in the center)), and further includes memory cell regions surrounded by the core region (see fig 1, where dummy regions surround the core), wherein on the edge region, the lower structure includes a dummy core region having a same grid pattern as the core region, and further includes dummy cell regions surrounded by the dummy core region (see fig 1, disclosing that the peripheral regions are extension patterns of the central), wherein the data storage structures are respectively formed on the memory cell regions (see fig 8 and para [0137]), and wherein each of the dummy structures is formed to overlap two adjacent ones of the dummy cell regions and a portion of the dummy core region therebetween (see fig 1 where there is a stagger overlap in at least two sections).
Regarding claim 2, Kwon discloses the method of claim 1, wherein the dummy structures are formed in an island type in a plan view and are arranged in a zigzag arrangement (see fig 1, disclosing zigzag).
Regarding claim 3, kwon discloses the method of claim 2, wherein the high step portions of the interlayer insulating layer are respectively formed on the dummy structures (see fig 2b disclosing 109 is formed over the dummy structures, 104/103), and wherein the low step portions of the interlayer insulating layer (see fig 2b disclosing 107)are respectively formed on regions between the dummy structures (see fig 1 disclosing 107 and the active layers are in the center and fig 2b disclosing ).
Regarding claim 4, Kwon discloses the method of claim 1, wherein the data storage structures are formed at a first pitch in a first direction (see fig 1 disclosing active region in the center with one pitch), and wherein the dummy structures are formed at a second pitch greater than the first pitch in the first direction (see fig 1 disclosing dummy regions having longer instantiations, i.e. greater pitch, 104d/103d).
Regarding claim 5, Kwon discloses the method of claim 1, wherein each of the data storage structures has a first width in a first direction (see fig 1 disclosing diagonal and offset), and wherein each of the dummy structures has a second width greater than the first width in the first direction (see fig 1, disclosing different widths).

Regarding claim 6, Kwon discloses the method of claim 1, wherein the forming of the dummy structures comprises: forming a mold structure on the lower structure(see para [0052] disclosing masking and etching, see fig 6b); forming mask patterns arranged in a zigzag arrangement on the mold structure on the edge region (see para [0052] disclosing masking and etching, see fig 6b, see fig 1 disclosing zigzag diagonal patterns); and etching the mold structure using the mask patterns as an etching mask(see para [0052] disclosing masking and etching, see fig 6b).
Regarding claim 7, Kwon discloses the method of claim 6, the forming of the dummy structures further comprises removing the mask patterns during or after the etching the mold structure (see para [0052] disclosing masking and etching, see fig 6b).
Regarding claim 8, Kwon discloses the method of claim 6, wherein the mold structure includes a first mold layer(see para [0052] disclosing masking and etching, see fig 6b), a first support layer on the first mold layer(see elements 14-19, see there are at least one opening with a liner and cap), a second mold layer on the first support layer(see elements 14-19, see there are at least one opening with a liner and cap), and a second support layer on the second mold layer(see elements 14-19, see there are at least a second opening with a liner and cap), and wherein the etching of the mold structure comprises forming a first mold pattern, a second mold pattern, a first support pattern, and a second support pattern by patterning the first mold layer, the second mold layer, the first support layer, and the second support layer of the mold structure using the mask patterns on the edge region(see elements 14-19,).
Regarding claim 9, Kwon discloses the method of claim 1, wherein the forming of the data storage structures comprises: forming a mold structure on the lower structure(in fig 6d,see elements 14-19, see there are at least one opening with a liner and cap); forming holes penetrating through the mold structure on the memory cell regions(see elements 14-19, see there are at least one opening with a liner and cap, see 19/19d); and forming conductive layers filling the holes (see fig 6d), wherein on the edge region, holes penetrating through the mold structure are not formed (see spacing and gap in fig 6d in R2).
Regarding claim 10, Kwon discloses the method of claim 9, wherein the mold structure includes a first mold layer, a first support layer on the first mold layer(in fig 6dsee elements 14-19, see there are at least one opening mold with a liner and cap support), a second mold layer on the first support layer, and a second support layer on the second mold layer(see elements 14-19, see there are at least one opening mold with a liner and cap support), the method further comprises, after the forming of the conductive layers, forming a lower support pattern and an upper support pattern by patterning the mold structure on the chip region(see elements 14-19, see there are at least one openings), and wherein on the chip region, the first mold layer and the second mold layer are removed, the first support layer is patterned and formed as the lower support pattern connecting the conductive layers, and the second support layer is patterned and formed as the upper support pattern connecting the conductive layers see fig 6f where elements 14-19, are partially removed).
Regarding claim 11, Kwon discloses the method of claim 10, further comprising, after the forming of the lower support pattern and the upper support pattern: forming a dielectric layer 16 conformally covering the conductive layers, the lower support pattern, and the upper support pattern (see fig 6d, disclosing 16 formed over all features); and forming an electrode layer on the dielectric layer (see fig 6c18/19 formed on 16).
Regarding claim 12, Kwon discloses the method of claim 1, wherein a ratio of a sum of areas of regions in which the dummy structures are disposed to a total area of the edge region ranges from about 76% to about 83%.
Regarding claim 13, Kwon discloses the method of claim 1, wherein a minimum width of each of the dummy structures is about 40 um or more (this office action notes that the “or more” modifier leaves the feature to be unbounded).
Regarding claim 14, Kwon discloses a method of manufacturing a semiconductor device, the method comprising: forming a lower structure that includes a substrate and conductive lines on the substrate (see fgi 2b disclosing lower lines 104 105, 106), within a chip region (see D1)and an edge region of the lower structure(see D2 fig 2ba); forming data storage structures on the chip region of the lower structure, each of the data storage structures having a first width in a first direction (see fig 8 and para [0137] disclosing memory); forming dummy structures on the edge region of the lower structure (see fig 2b disclosing 104d, 103d), each of the dummy structures having a second width greater than the first width in the first direction (see fig 1 disclosing dummy regions being larger than devices); forming an interlayer insulating layer 109 covering the data storage structures and the dummy structures on the lower structure (see fig 2b disclosing coverage of 109); and planarizing the interlayer insulating layer (see fig 2b disclosing planar 109), wherein the dummy structures are formed to be spaced apart from each other in the first direction and in a second direction (see fig 1, disclosing dummy regions 104/103 being spaced out), intersecting the first direction (see intersection of dummy and device regions at fig 1), wherein high step portions of the interlayer insulating layer are respectively formed on the dummy structures (see 109 is higher on device than 107, 105), and
wherein low step portions, lower than the high step portions, of the interlayer insulating layer are respectively formed between the dummy structures (see 107 formed between features).
Regarding claim 15, Kwon discloses the method of claim 14, wherein the dummy structures are formed in a different shape and arrangement than the data storage structures (see fig 1 where dummy devices are different than active devices).
Regarding claim 16, Kwon discloses the method of claim 14, wherein the dummy structures are formed in an island type in a plan view and are arranged in a zigzag arrangement (see fig 1, disclosing stagger and zig zag arrangement).

Regarding claim 17, kwon discloses the method of claim 16, wherein on the edge region, the high step portions of the interlayer insulating layer are formed in a zigzag arrangement (see fig 1 disclosing a zigzag arrangement with offset diagonal arrangement if the active regions) corresponding to the zigzag arrangement of the dummy structures(see fig 1 disclosing a zigzag arrangement with offset diagonal arrangement if the dummy regions at the peripheral).
Regarding claim 18, Kwon discloses a method of manufacturing a semiconductor device, the method comprising:
forming a mold structure on a substrate (see para [0052] disclosing masking and etching, see fig 6b); forming mask patterns aligned in a first direction(see para [0052] disclosing masking and etching, see fig 6b, R1 and R2 being aligned with dummy and active regions), at least partially non-aligned in a second direction, intersecting the first direction(see para [0052] disclosing masking and etching, see fig 6b, R1 and R2 being aligned with dummy and active regions, see also fig 1 disclosing orientation of two regions), and spaced apart from each other in the first direction and the second direction on the mold structure(see para [0052] disclosing masking and etching, see fig 6b, R1 and R2 being aligned with dummy and active regions, see fig 1 disclosing spacing out arrangement); forming dummy structures by patterning the mold structure using the mask patterns as an etching mask (see para [0052] disclosing masking and etching, see fig 6b, R1 and R2 being aligned with dummy and active regions, see R2); forming an interlayer insulating layer 109covering the dummy structures and including high step portions and low step portions (see fig 2a disclosing 109/107), an upper end of the low step portions being lower than an upper end of the high step portions (107 is lower than 109); and planarizing the interlayer insulating layer (see fig 2b disclosing flat surfaces see also para [0062] and [0063]), wherein the high step portions are respectively formed on the dummy structures (see fig 2b disclosing 109 is formed over both regions), and wherein the low step portions are formed to surround the dummy structures 107 by being interposed between the dummy structures (see fig 2b placement of 107).
Regarding claim 19, Kwon discloses the method of claim 18, wherein the dummy structures are spaced apart from each other in the first direction and the second direction (see fig 1 where the structures are spaced apart diagonally with an offset), wherein adjacent ones of the dummy structures that are adjacent to each other in the first direction are aligned in the first direction(see fig 1 where the structures are spaced apart diagonally with an offset at the peripheral), and wherein adjacent ones of the dummy structures that are adjacent to each other in the second direction are non-aligned in the second direction (see the dummy region features intermesh with the active regions in the center).
Regarding claim 20, Kwon discloses the method of claim 19, wherein the high step portions (see fig 2b disclosing 109) of the interlayer insulating layer are formed to correspond to the dummy structures (109 is formed over 104d/103d).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD CHIN/Primary Examiner, Art Unit 2813